In re Moore, Willie R.; Smith, LaDaren DeAndre; Smith, LaConstica Latrise; Smith, Arnita; Smith, Dollie; — Plaintiff(s); applying for writ of prohibition, certiorari, mandamus, supervisory and remedial; Parish of Orleans, Civil District Court, Div. *1048“L”, No. 88-3964; to the Court of Appeal, Fourth Circuit, No. 90CW-1113.
Granted. The ruling of the district court is reversed, and the motion is denied. The case is remanded for further proceedings.
CALOGERO, C.J., and MARCUS, J., dissent from the order and would deny the writ.
DENNIS, J., would grant the writ and docket for argument.